DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 01 September 2020.
Claims 1-21 are currently pending and have been examined.

IDS
The information disclosure statement (IDS) submitted on 03 February 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 18 contains recitation of “transmit(ting) the one or more pockets along with corresponding medications to the electronic medication storage cabinet” which renders the claim indefinite. It is unclear how one or more pockets can be transmitted, along with corresponding medications, to the electronic medication storage cabinet, given the scope of the invention and specification.  Based on the context of the other limitations in this claim, Examiner is interpreting this to mean “transmitting the location of the one or more pockets… to the medication storage cabinet”.  Please correct or explain on the record.  
Claim 9 and 19 which are dependent on Claims 8 and 18, inherit the deficiencies of Claims 8 and 18 and are subsequently rejected.  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), machine (claims 11-20), and non-transitory computer-readable medium (claim 21) which recite steps of determining whether a computing device is within a first predetermined area associated with predetermined medication administration functions, that when activated, operate one or more electronic medication storage cabinets; confirming a user of the computing device is authorized to receive information pertaining to one or more medications associated with one or more patients; providing a graphical user interface including respective representations of one or more first medication administration functions and one or more second medication administration functions associated with storage of the one or more medications; in response to determining that the computing device is within the first predetermined area, enabling the computing device to perform the one or more first medication administration functions associated with the first predetermined area and preventing the computer from performing the one or more second medication administration functions not associated with the predetermined area.  
These steps of managing access of individuals to an electronic medication storage cabinet based on the location of a computing device, particularly managing access of which medication administration functions individuals can perform or is prevented from performing, includes methods of organizing human activity.  Specifically, it amounts to organizing which individual is authorized to access data and has access to perform specific functions based on proximity of their computing device to a medicine storage cabinet.  
If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-20, reciting particular aspects of how to manage which individual has access to particular medication administration functions).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of “receive a current location of a computing device” amounts to mere data gathering,  recitation of “providing, for display at the computing device…a graphical user interface including respective representations of one or more first medication administration functions…” amounts to insignificant application (outputting information to a display), see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, 9, 17, 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4, 12, 14, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-6, 8, 10, 12-16, 18, 20, additional limitations which add insignificant extra-solution activity to the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a current location of a computing device; providing, for display at the computing device, based on confirming the user is authorized, a GUI including respective representations…; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, Claims 2-10, 12-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-10, 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-21 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 11, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garda et. al. (US Publication 20130079924) in view of Pether et. al. (US Publication ), further in view of Sheng et. al. (US Patent 9344436B1).

Regarding Claim 1, Garda discloses: 
	 
	confirming a user of the computing device is authorized to receive information pertaining to one or more medications associated with one or more patients (Garda, see Fig. 6A and Fig. 6B; [0051] “At 606, the processor receives data associated with user identifying information from one or more user input components (e.g., via the input module 510). At 608, a determination is made by the processor as to whether or not the user has provided valid authorization credentials”; [0052] “In response to determining at 608 that the user is authorized to access the storage device, process 600 proceeds to 612 and determines whether there is a saved workflow associated with the user”; [0055] “A display including a list of patients may then be generated at 616 based on the data retrieved at 614” – patient list is only generated after authentication; as shown in Fig. 6A, if user is not authorized then access denial message is received and user does not access patient information; [0056] “In response to determining at 612 that there are no saved workflows associated with the user's login credentials, the storage device may be configured to generate (at 616) and display (at 618) an initial display that includes a list of patients”; Fig 6A Block 620 shows “user input received selecting patient from list”; see Fig. 6B (continued from 6A) Block 626 “generate another display including a medication list associated with selected patient” and Block 628 “Present the other display including the medication list for the selected patient  on a display screen”, also described at para. [0060]).  
	providing, for display at the computing device, based on confirming the user is authorized, a graphical user interface including respective representations of one or more first medication administration functions and one or more second medication administration functions associated with storage of the one or more medications (See Fig 6A/6B and citations in previous limitations; After display including medication list for selected patient is displayed (Block 626), user input is received (Block 630); Authorized user now has option to review list of medications to be removed or enter other input (Blocks 638 and 640); [0066] “In response to determining that a user input was received at 630, a determination can be made at 638 as to whether, for example, there has been a selection of the select all due button 906, the remove now button 924, the review button 926, and/or any other button included in the display presented at 628 (e.g., display 900)”; [0067] “For example, in response to the all due button 906 being selected, the storage device can be configured to dispense only medications currently due (based on the current time of day). In some embodiments a new display, such as that shown in FIG. 10, may first be presented (at 648 of FIG. 6C) showing a “shopping cart” or other type of review display of only the medication listings associated with medications currently due. As such, the user is provided a one button solution (as opposed to adding each medication individually to a list and/or manually filtering by time) for dispensing all of the patient's medication for a given time window” – reads on “representations of one or more first medication administration functions associated with storage of the one or more medications”; [0070] “As another example, at 640 the system can be configured to determine whether the user's input was indicative of a user's desire to modify the selected patient's medication list” – reads on “representations of one or more second medication administration functions associated with storage of the one or more medications”)
	wherein the respective electronic medication storage cabinet is remote from the computing device (Garda [0046] “The processor 505 can also be configured to utilize the communications module 520 to communicate with one or more remote machines (e.g., via a network). The communications module 520 can include hardware, software, and/or any other means for transmitting and/or receiving data, content or any other type of information from a network or other type of device”; Examiner notes that as Applicant has not defined “remote”, it is being interpreted as being connected via a network).   
	Garda does not disclose the following, but Pether, which is directed to a medication dispenser that may be controlled via a smartphone, does teach the following: 
	receiving a current location of a computing device (Pether [0085] “The locking mechanism is operated by a smart phone application 60 using a wireless communication protocol and a smart phone as discussed above. When…the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired”; having a smartphone “in proximity” of the communication module reads on receiving a current location of a computing device); 
	determining, based on the current location of the computing device, whether the computing device is within a first predetermined area associated with predetermined medication administration functions that, when activated, operate one or more electronic medication storage cabinets (Pether [0085] “The housing 202 includes an automated locking mechanism 260 to lock the drawer 206 and the housing 202 together until a medication dose is scheduled to be taken. The locking mechanism is operated by a smart phone application 60 using a wireless communication protocol and a smart phone as discussed above. When the pre-determined time set in the application occurs, and the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired”, a signal can be sent enabling the lock to open and allow a user access to the medicine via by opening the drawer”; see Fig. 6B Box 68 shows command “Open door” to operate the medication cabinet door; a smart phone “in proximity” with a wireless electronic communication module located in the housing/drawer of cabinet reads on the computing device being within a first predetermined area associated with medication functions that operate the cabinet) 
	in response to determining that the computing device is within the first predetermined area: 
	enabling the computing device to perform the one or more first medication administration functions associated with the first predetermined area to cause, responsive to a selection of a displayed representation of the one or more first medication administration functions, a respective electronic medication storage cabinet associated with the selected displayed representation to perform an operation regarding a physical storage of a medication associated with a patient of the one or more patients (Pether [0085] “The housing 202 includes an automated locking mechanism 260 to lock the drawer 206 and the housing 202 together until a medication dose is scheduled to be taken. The locking mechanism is operated by a smart phone application 60 using a wireless communication protocol and a smart phone as discussed above. When the pre-determined time set in the application occurs, and the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired”, a signal can be sent enabling the lock to open and allow a user access to the medicine via by opening the drawer”; see Fig. 6B Box 68 shows command “Open door” to operate the medication cabinet door; a smart phone “in proximity” with a wireless electronic communication module located in the housing/drawer of cabinet reads on determining the computing device is within a first predetermined area); 
	Garda teaches a method for facilitating dispensing of medications from a medication storage device in which the system confirms the user of the computing device is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, based on the confirming the user is authorized, a graphical user interface including respective representations of one or more first medication administration functions and one or more second medication administration functions associated with storage of the medications, wherein the medication storage cabinet is remote from the computing device. Garda does not teach that the system receives a location of a computing device, determines whether the computing device is within a predetermined area associated with predetermined functions that operate one or more medication storage cabinets, or that when it is determined that the computing device is within the predetermined area, enabling the computing device to perform the one or more first medication administration functions associated with the first predetermined area to cause a respective cabinet associated with the displayed representation to perform an operation regarding a physical storage of a medication associated with a patient.  Pether teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Garda with these teachings of Pether, to determine location of a computing device, determine when it is within a first predetermined area of the medicine storage cabinet, and in response to determining it is within a predetermined area, enabling the computing device to perform functions associated with the area to cause the cabinet to perform an operation regarding a physical storage of a medication, with the motivation of promoting compliance with medication administration because non-compliance with a prescribed regimen can result in unnecessary healthcare costs (Pether [0003]-[0004]) and so the device can unlock so a user can access medication when they are in proximity of the dispenser (Pether [0068]). 
	Garda/Pether do not teach the following, but Sheng, which is directed to proximity-based and user-based access control of devices including medicine cabinets, does teach the following: 
	preventing the computing device from performing the one or more second […medication administration…] functions not associated with the first predetermined area (See Column 6 line 1 to Colum 7 line 12; in particular, Col 6 line 26-38:  “In another scenario, the reader 104 can enable access to a select group of channels (e.g., kid-friendly content) when the child's wearable device 102 b is in front of the television while the parent's wearable device 102 a is not in front of the television. Therefore, the child is allowed to change channels but only within a set group as prescribed by the parent (e.g., in the child's user profile). When the reader 104 determines that the parent's wearable device 102 a is within a predetermined distance from the reader 104 (e.g., five feet) and the device 102 a is in front of the television, the reader 104 can automatically enable access to a broader range of channels (i.e., because the parent can now view the television screen and can control/monitor what the child is watching)” – when the wearable device of parent is not in first predetermined area of reader (e.g., 5 feet), the child is prevented from performing a function not associated with the first area.  Examiner notes that Sheng also provides an example of analogous art, pertaining to a medicine cabinet, at Col 6 line 60-Col 7 line 12: “In addition to the example of a television as target device 106 (described above), the techniques described herein can be used in a variety of contexts to provide advantageous access control to target devices. In one example, the system 100 can be used to prevent access to certain devices based upon identity of user(s) and distance and orientation of the user's wearable device as described above. In an embodiment where the target device 106 is a medicine cabinet with a wireless locking mechanism, the reader 104 embedded in the locking mechanism can determine that a child's wearable device 102 a is close to and in front of the reader 104, and that a parent's wearable device 102 b is not close to the reader 104 (indicating that perhaps the child is alone). As a result, the reader 104 can issue a command to the locking mechanism to automatically lock and thereby prevent the child from gaining access to the medicine cabinet. Later, when the parent's wearable device 102 a is close to and in front of the reader 104, the reader 104 can unlock the locking mechanism and allow the parent to access the cabinet (even if the child's wearable device 102 b is also close by”; function associated with first area is parent being close to reader to allow child to access medication in cabinet; when parent is not in first area, the system prevents this function from occurring and cabinet remains locked). 
	Garda/Pether teach a method for facilitating dispensing of medications from a medication storage device in which the system receives a location of a computing device, determines whether the computing device is within a predetermined area associated with predetermined functions that operate one or more medication storage cabinets, confirms the user of the computing device is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, based on the confirming the user is authorized, a graphical user interface including respective representations of one or more first medication administration functions and one or more second medication administration functions associated with storage of the medications, wherein the medication storage cabinet is remote from the computing device, and when it is determined that the computing device is within the predetermined area, enables the computing device to perform the one or more first medication administration functions associated with the first predetermined area to cause a respective cabinet associated with the displayed representation to perform an operation regarding a physical storage of a medication associated with a patient.  Garda/Pether do not teach that when it is determined that the computing device is in the first area, the system prevents the computing device from performing the one or more functions not associated with the first area.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Garda/Pether with these teachings of Sheng, so that when the computing device was determined to be within the first area (as taught by Peter), functions pertaining to […medication administration…] (as taught by both Garda and Pether) not associated with the first area are prevented from being performed, with the motivation of enabling user access controls to secure applications, device functions and environments without requiring standard authentication techniques (such as entry of a password), while still accounting for user-specific scenarios (Sheng (Col 1 line 58-64).  

Regarding Claim 11, Garda/Pether/Sheng teach the limitations of Claim 1.  The limitations of Claim 11 are the same or substantially similar to Claim 1, and the discussion above for Claim 1 is equally applicable to Claim 11.  The only differences are the following limitations, which are also taught by Garda: 
	a memory storing instructions ([0044] “In an example embodiment, the processor 505 is configured to execute instructions stored in the memory 525 (discussed below) and/or that are otherwise accessible to the processor 505…”
	One or more processors coupled with the memory and configured to execute the instructions to cause the system to ([0044] “the processor 505 is configured to execute instructions stored in the memory 525 (discussed below) and/or that are otherwise accessible to the processor 505. These instructions, when executed by the processor 505, may cause the storage device 5 to perform one or more of the functionalities described herein.”

Regarding Claim 21, Garda/Pether/Sheng teach the limitations of Claim 1.  The limitations of Claim 21 are the same or substantially similar to Claim 1, and the discussion above for Claim 1 is equally applicable to Claim 21.  The only difference is that Claim 21 is directed to a non-transitory computer-readable medium storing instructions, which is also taught by Garda ([0047] “the memory 525 may be a non-transitory storage medium that stores computer program code comprising instructions or other executable portions that the processor 505 executes to perform the steps described above and below”.  

Regarding Claim 2 and 12, Garda/Pether/Sheng teach the limitations of Claim 1. Garda further discloses:  
	wherein the one or more enabled medication administration functions includes queuing medications, the method further comprising: receiving, from the computing device, a request to queue one or more medications to dispense for the patient (Garda [0073] “In response to determining at 640 that a user input has been received indicative of the user's desire to modify the medication list, process 600 proceeds to 646 and modifies the medication list as the user desires. For example, selection of the dismiss overdue button 908, shown in FIG. 9, may cause the storage device to remove from the medication listings 902 all medications that were due in the past. In other words, after dismiss overdue button 908 is selected, only medications that are due during a given time window in the future may be left in medication listings 902. The given time window can be determined by the current time and/or by the user interacting with time window buttons 910 shown in FIG. 9. In some situations, the user may want to choose a future time window to queue the medications for dispensing later. The queue may be saved, as noted above”); 46 DB2/ 39226773.1Attorney Docket No. P-22176.US01/122295-6725 
	identifying, based on the request and a stored mapping between the one or more medications and the one or more electronic medication storage cabinets, a first electronic medication storage cabinet storing the one or more medications (Garda [0078] “In some embodiments, a user may select pick button 1010 of display 1000 and, in response a selection of a medication to be removed from the storage device is made at 652. The medication selected for removal can be based on medication(s) included in the display presented at 648 and/or modified at 650. In some embodiments, the selection can be based on medications(s) included in the display presented at 628 (such as in response to determining at 638 the remove now button 924 of FIG. 9 was selected). A determination can also be made at 652 as to the location of the medication selected for removal from the storage device. For example, the storage device can determine the pocket and/or drawer in which the medication is stored” – Examiner notes that exactly one medication storage cabinet fulfills the claim language and as such, indicating a pocket/drawer reads on the claim language of identifying the cabinet in which the medication is stored); 
	Garda does not disclose, but Pether further teaches 
	causing representations of at least one medication administration function of the first electronic medication storage cabinet to be enabled or disabled in the graphical interface according to the first predetermined area in which the computing device is located and a prior association between the at least one medication administration function and the first electronic medication storage cabinet ([0085] “The housing 202 includes an automated locking mechanism 260 to lock the drawer 206 and the housing 202 together until a medication dose is scheduled to be taken. The locking mechanism is operated by a smart phone application 60 using a wireless communication protocol and a smart phone as discussed above. When the pre-determined time set in the application occurs, and the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired”, a signal can be sent enabling the lock to open and allow a user access to the medicine via by opening the drawer”; see Fig. 6B Box 68 shows command “Open door” to operate the medication cabinet door; a smart phone “in proximity” with a wireless electronic communication module located in the housing/drawer of cabinet reads on determining the computing device is within a first predetermined area; see Fig 7B which shows representation of medication administration functions)  
	Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda  does not teach causing representations of at least one medication administration function to be enabled or disabled, but Pether teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the teachings of Garda/Pether/Sheng with these teachings of Pether, to incorporate a step of enabling/disabling representations pertaining to a medication administration function on the interface as taught by Pether, with the motivation of enabling an individual to use the mobile device to enable the lock to open or close when in proximity with the cabinet (Pether [0085]).  

Claim(s) 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garda et. al. (US Publication 20130079924) in view of Pether et. al. (US Publication ), further in view of Sheng et. al. (US Patent 9344436B1), further in view of Chudy et. al. (US Publication 20100030667A1), further in view of Shoenfeld (US Publication 20140163726). 

Regarding Claim 3 and 13, Garda/Pether/Sheng do not teach, but Chudy, which is directed to a method of storing pharmaceuticals in a pharmacy, does teach:  
	identifying a plurality of […electronic medication storage cabinets…] associated with the first predetermined area (Chudy [0008] “Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, for example, shelves, drawers, cabinets, racks, carousels and refrigerators”; See Fig 3A and [0064], “fixed position storage locations, e.g., locations 37-59”; these are all medication storage containers associated with a first predetermined area); 
	identifying a second electronic medication storage cabinet of the plurality of electronic medication storage cabinets as an optimal electronic medication storage cabinet based on a location of the second electronic medication storage cabinet and an amount of medications prescribed for the patient that are stored in the second electronic medication storage cabinet ([0073] “Accordingly, ease-of-accessibility metrics can be based on the linear distance (horizontal or vertical) of the storage location (e.g., locations 37-59) from the workstation 21. Storage locations closer to the workstation require less time to access and have a correspondingly more favorable ranking”;  [0138]-[0139] “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription… At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – “quantity required to fill prescription” and “container containing the required product” reads on “the location identifier is based at least in part on the quantity”;; 
	causing the graphical interface to display identifiers for the plurality of electronic medication storage cabinets associated with the first predetermined area ([0070] “In the example, each storage location (e.g., locations 37-59) has a unique address within system 11. In the example, the address is based on its: (1) module identifier (herein the reference numbers 23-35 are used as the identifier), (2) drawer identifier (herein based on the number of drawers in a module), (3) row number (herein based on the number of rows in a drawer), and (4) column number (herein based on the number of columns in a drawer” – teaches that each storage location has a unique identifier (address); [0138] “in block 231, the user selects a patient prescription for fulfillment…The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription”; [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located”). ; and 
	causing a graphical indication to be displayed proximal to the identifier of the optimal electronic medication storage cabinet on the display device associated with the computing device (see Fig 9C; [0142] “At block 235, the determined storage location is indicated to the user by activation of the appropriate visual indicator 79. Controller 63 outputs a signal to visual indicator controller 77 which activates the OPS system 75 visual indicator 79 at the determined storage location. Lamp 145 is energized to indicate the drawer from which the pharmaceutical product container (e.g., containers 13-19) should be picked. Visual indicator controller 77 also activates displays 147, 149 to indicate respectively, the row and column of the storage location (e.g., locations 37-59) from which the pharmaceutical product container is to be picked (e.g., FIG. 7A or 7B or 7C).”). 
	Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda/Pether/Sheng do not explicitly teach identifying a plurality of cabinets,  identifying a second storage cabinet based on a location of the cabinet and an amount of prescribed medication stored in the cabinet, displaying identifiers for the cabinets on a display, and indicating an identifier for the optimal storage cabinet, but Chudy teaches these limitations.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the teachings of Garda/Pether/Sheng with the teachings of Chudy, to identify a storage location (e.g., cabinets as taught by Garda/Pether) out of a plurality of storage locations based on amount of medication prescribed and outputting the optimal storage location (cabinet) with an indicator to a display, with the motivation of  determining which finding a location in storage which includes the pharmaceutical product quantity required to fill the patient prescription (Chudy at [0138]) and to provide a visual indicator to the user regarding the storage location of a particular medication (Chudy [0060]).  
Chudy is directed to means of storing and retrieving medications and teaches as shown above, at [0008] “Pharmacies typically maintain their inventory of pharmaceutical products in storage locations which can include, for example, shelves, drawers, cabinets, racks, carousels and refrigerators”.  The specification of Chudy is directed to storage of medications primarily described as storage in various drawers. Chudy may not explicitly teach that the system is directed to storage within a […plurality of electronic medication storage cabinets…]. However, Shoenfeld teaches an array of electronically controlled access medication storage cabinets (see Claim 1, “a plurality of medication cabinets, each said medication cabinet including at least one electronically controlled locking compartment, which may be closed to secure contents within the locking compartment and opened for access to said contents, and which may be locked and unlocked”). Drawers and storage cabinets are both known means for storing medications in the healthcare/hospital space.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Shoenfeld with teaching of Chudy since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the electronic medication storage cabinets of Shoenfeld for the pharmacy medication inventory stored in drawers of the Chudy. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Claim(s) 4, 5, 6, 8, 14, 15, 16, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Garda et. al. (US Publication 20130079924) in view of Pether et. al. (US Publication ), further in view of Sheng et. al. (US Patent 9344436B1), further in view of Chudy et. al. (US Publication 20100030667A1). 

Regarding Claim 4 and 14, Garda/Pether/Sheng teach the limitations of Claim 1.  Garda further teaches:  
	wherein one of the one or more enabled medication administration functions is queuing medications and the method further comprising (Garda [0073] “the user may want to choose a future time window to queue the medications for dispensing later”): 
	Garda does not teach, but Pether further teaches: 
	determining, based on the location information of the computing device, whether the computing device is within a first threshold distance from the selected electronic medication storage cabinet ([0085] “The locking mechanism is operated by a smart phone application 60 using a wireless communication protocol and a smart phone as discussed above. When the pre-determined time set in the application occurs, and the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired”, a signal can be sent enabling the lock to open and allow a user access to the medicine via by opening the drawer. A signal from the smart phone will enable a mechanical device such for example, a solenoid, an actuator, or a magnet to open or close the lock”; and 47 
	DB2/ 39226773.1Attorney Docket No. P-22176.US01/122295-6725 in response to determining that the computing device is within the first threshold distance, transmitting a passphrase to the computing device to cause the computing device to establish a wireless connection with the electronic medication storage cabinet ([0085] “When the pre-determined time set in the application occurs, and the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired” – computing device pairs via wireless connection when within threshold distance)
	Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda does not explicitly teach that the system determines whether the computing device is within a first threshold distance of the selected cabinet and wirelessly connecting when this determination is made, but Pether teaches these limitations.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Garda/Pether/Sheng with these teachings of Pether, to determine if the computing device is within a first threshold distance of the cabinet and establish a wireless connection, with the motivation of enabling the system to use the mobile device to operate the cabinet once they have been paired (Pether at [0085]). 
	Garda/Pether/Sheng do not teach, but Chudy does teach: 
	causing the graphical user interface to display respective identifiers for the one or more electronic medication storage cabinets (Chudy [0070] “In the example, each storage location (e.g., locations 37-59) has a unique address within system 11. In the example, the address is based on its: (1) module identifier (herein the reference numbers 23-35 are used as the identifier), (2) drawer identifier (herein based on the number of drawers in a module), (3) row number (herein based on the number of rows in a drawer), and (4) column number (herein based on the number of columns in a drawer” – teaches that each storage location has a unique identifier (address); [0140] “Visual indicator controller 77 also activates displays 147, 149 to indicate respectively, the row and column of the storage location (e.g., locations 37-59) from which the pharmaceutical product container is to be picked (e.g., FIG. 7A or 7B or 7C)”.
	receiving, based on the display of the respective identifiers, a selection of an electronic medication storage cabinet to which to queue one or more medications (Chudy [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located”); 
Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda/Pether/Sheng do not explicitly teach causing the GUI to display identifiers for the storage locations (cabinets) or receiving a selection of a storage location (cabinet) to queue one or more medications, but Chudy teaches these limitations.    
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the teachings of Garda/Pether/Sheng with the teachings of Chudy, to display identifiers for storage locations (e.g., cabinets as taught by Garda/Pether) and receive a selection via a GUI of a storage location from which to queue medications, with the motivation of  determining which finding a location in storage which includes the pharmaceutical product quantity required to fill the patient prescription (Chudy at [0138]) and to provide a visual indicator to the user regarding the storage location of a particular medication (Chudy [0060]).  

Regarding Claim 5 and 15, Garda/Pether/Sheng/Chudy teach the limitations of Claim 4.  The method of claim 4, further comprising: 
	Pether further teaches: 
	receiving, from the electronic medication storage cabinet, a message indicating a successful wireless connection with the computing device (Pether [0021] “In some embodiment, an optional light, such as an LED light on the device can be utilized to show that the wireless communication system has successfully paired with the smart phone or other computer device by, for example, turning green instead of white”); 
	in response to receiving the message, enabling, for the computing device, a medication administration function of dispensing medication ([0085] “The locking mechanism is operated by a smart phone application 60 using a wireless communication protocol and a smart phone as discussed above. When the pre-determined time set in the application occurs, and the smart phone is in proximity with a wireless electronic communication module 252 which can be located in the housing or the drawer, when the smart phone is “paired”, a signal can be sent enabling the lock to open and allow a user access to the medicine via by opening the drawer. see Fig. 6B Box 68 shows command “Open door” to operate the medication cabinet door); and 
	causing the graphical user interface to display the medication dispensing function as enabled (see Fig. 6B Box 68 shows command “Open door” to operate the medication cabinet door, e.g., dispensing function has been enabled).  
Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda does not explicitly teach receiving a message indicating a successful wireless connection, enabling a medication administration function of the device, and displaying the medication dispensing function as enabled, but Pether teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the teachings of Garda/Pether/Sheng with these teachings of Pether, to indicate that the wireless connection is successful, enable the medication administration function and display the dispensing function as enabled, with the motivation of letting the user know that the computing device can be used to enable the lock to open (Pether [0085]) after the connection is established; and with the motivation of transmitting status information about the storage location to the mobile device such as when it is open and closed (Pether [0089]).

Regarding Claim 6 and 16, Garda/Pether/Sheng/Chudy teach the limitations of Claim 5 and 15, respectively.   
	Garda further teaches: 
	receiving a request for dispensing a set of medications from the electronic medication storage cabinet (Garda Figs 6A, 6B, 6C; [0077] “Selections of the medications and quantities to be dispensed as a result of user interactions with a review display, such as display 1000, can be received at 650”);
	identifying, based a stored mapping between identifiers of the set of medications and pockets of the electronic medication storage cabinet (Garda [0031] “the user input device(s) may be configured to receive user input regarding an inventory of a particular drawer 10 or multiple drawers, such as a count of the medications remaining in a particular drawer or pocket of the drawer after a medication has been dispensed” – indicates a “mapping” exists between types of medications and which pocket they are stored in), one or more pockets storing the set of medications (Fig 6C; [0078] “A determination can also be made at 652 as to the location of the medication selected for removal from the storage device. For example, the storage device can determine the pocket and/or drawer in which the medication is stored”); and 
	transmitting an instruction to dispense medication from the identified one or more pockets to the electronic medication storage cabinet ([0080] “In response to determining at 654 that the user does have the proper authorization to access the medication, the storage device can be configured to unlock, at 656, the one or more compartments where the medication is stored. For example, the storage device can unlock the drawer(s) and/or lids of pockets where the selected medication is located”).  

Regarding Claim 8 and 18,  Garda/Pether/Sheng/Chudy teach the limitations of claim 5. Garda further teaches: 
	receiving, from the electronic medication storage cabinet, a request for locations within the electronic medication storage cabinet for a set of medications in a dispensing request received by the electronic medication storage cabinet (Figs 6A, 6B, 6C; [0077] “Selections of the medications and quantities to be dispensed as a result of user interactions with a review display, such as display 1000, can be received at 650” – request for medication; [0041] “as shown in FIG. 4A, the main drawer-level display device 120 may be configured to present to the user a name of the selected medication to be dispensed, a quantity of the medication to be dispensed, a prescribed dosage, a location of the selected medication (e.g., pocket identifier), and/or an inventory of the selected medication that is stored in the identified pocket, among other things”); 
	in response to the request for locations, identifying, based on a mapping between medications and pockets of the electronic medication storage cabinet and the set of medications, one or more pockets of the electronic medication storage cabinet ([0031] “the user input device(s) may be configured to receive user input regarding an inventory of a particular drawer 10 or multiple drawers, such as a count of the medications remaining in a particular drawer or pocket of the drawer after a medication has been dispensed” – indicates a “mapping” exists between types of medications and which pocket they are stored in; Fig 6C; [0078] “A determination can also be made at 652 as to the location of the medication selected for removal from the storage device. For example, the storage device can determine the pocket and/or drawer in which the medication is stored”); and 	
	transmitting the one or more pockets along with corresponding medications to the electronic medication storage cabinet ([0041] “ as shown in FIG. 4A, the main drawer-level display device 120 may be configured to present to the user a name of the selected medication to be dispensed, a quantity of the medication to be dispensed, a prescribed dosage, a location of the selected medication (e.g., pocket identifier” – presenting the location/pocket identifier to user reads on examiner’s broadest reasonable interpretation of the claim as detailed in 112(b) section above).  


Claim(s) 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garda et. al. (US Publication 20130079924) in view of Pether et. al. (US Publication ), further in view of Sheng et. al. (US Patent 9344436B1), further in view of Chudy et. al. (US Publication 20100030667A1), further in view of Tanimoto et. al. (US Publication  20120179488A1). 

Regarding Claim 7 and 17, Garda/Pether/Sheng/Chudy teach the limitations of Claim 6 and 16. Garda further discloses: 
	causing, […when the computing device is within the second threshold distance of the electronic medication storage cabinet…], a first drawer of the electronic medication storage cabinet to open, wherein the first drawer comprises a first pocket of the one or more identified pockets ([0032] “each pocket may also be locked with a lid (discussed below) that the storage device 5 is configured to unlock only when medication stored in the particular pocket is to be dispensed. Accordingly, each drawer 10 and/or pocket may be in a locked state until an authorized user interfaces with the storage device 5 to dispense a particular medication stored within a particular drawer and/or pocket, at which point the storage device may unlock and/or open the drawer and/or pocket containing the selected medication to allow the user's access. In some cases, the storage device 5 may unlock all of its drawers 10, all its pockets or all its pockets within a given drawer upon determining a particular user's authorization level to the storage device” – teaches drawer comprises multiple pockets; [0041] teaches “a location of the selected medication (e.g., pocket identifier)”.  
	Garda/Pether/Sheng/Chudy do not explicitly teach the following, but Tanimoto, which is directed to a method of controlling a medication management apparatus which dispenses medications and utilizes first and second work areas (e.g., distances from the dispensing apparatus), does teach the following: 
	automatically determining when the […computing device…] is within a second threshold distance of the selected electronic medication storage cabinet ([0029] “Preferably, a checking apparatus for receiving a result of check performed by a worker is located in the second work area, and the method further comprises: determining whether or not a check condition is satisfied, the check condition being that at least one checker who is a worker authorized to check medicines is present in the second work area”; Fig. 12 shows the medicine storage apparatus in distinct “first work area” which is separate from “second work area”, e.g., a second threshold distance of the cabinet; where [0077] teaches that “tags” are used to detect worker position via tags embedded in name tags which may be an RFID tag (at [0081]). 
	[…when the computing device is within the second threshold distance of the electronic medication storage cabinet…] ([0029] “Preferably, a checking apparatus for receiving a result of check performed by a worker is located in the second work area, and the method further comprises: determining whether or not a check condition is satisfied, the check condition being that at least one checker who is a worker authorized to check medicines is present in the second work area”);
	Tanimoto teaches using tags such as RFID tags ([0077], [0081]) to determine if a worker is within a first work area or second work area with respect to a medicine storage cabinet. Pether teaches using a computing device such as a smartphone for determining proximity/distance from medication storage cabinet.  Both systems are used to track the position of an individual with respect to the medication storage cabinet.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Pether with teaching of Tanimoto since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the smartphone (computing device) as a proximity tracking means of Pether for the RFID tags as a proximity tracking means of Tanimoto. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda/Pether/Sheng do not explicitly teach determining when the device is within a second threshold distance of the cabinet, but Tanimoto does teach determining when a worker is within a second threshold distance of the medicine storage cabinet. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Garda/Pether/Sheng with these teachings of Tanimoto, to incorporate a second threshold distance and a step of determining when the device is within the second threshold distance to the medicine storage cabinet, with the motivation preventing a worker in the second work area (e.g. second threshold distance) from unlocking the medication storage cabinet (Tanimoto [0032]).  


Claim(s) 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garda et. al. (US Publication 20130079924) in view of Pether et. al. (US Publication ), further in view of Sheng et. al. (US Patent 9344436B1), further in view of Chudy et. al. (US Publication 20100030667A1), further in view of Keitzmann (US Publication 20200397977A1). 

Regarding Claim 9 and 19, Garda/Pether/Sheng/Chudy do not teach the following, but Keitzmann, which is directed to a packaging assembly for a medicament, does teach the following: 
	receiving, from the electronic medication storage cabinet, a message indicating one or more drawers of the electronic medication storage cabinet are open ([0088] if a Bluetooth connection between the wireless communication module 260 and the first external device 300a is lost while the fridge door is open, the processor arrangement 230 may determine that the user of the first external device 300a has moved out of range and has left the fridge door open, and will operate the wireless communication module 260 to transmit an alert to the first external device 300a” – transmitting an alert to the external device reads receiving a message indicating drawer is open); 	
	determining, based on the location information of the computing device, whether the computing device is within a threshold distance from the electronic medication storage cabinet ([0088] “if a Bluetooth connection between the wireless communication module 260 and the first external device 300a is lost while the fridge door is open, the processor arrangement 230 may determine that the user of the first external device 300a has moved out of range” – indicating Bluetooth connection is lost and user has moved out of range indicates the system is capable of determining when the computing device is within a threshold of the cabinet, e.g., when the Bluetooth connection is established/lost indicates a threshold distance); and 
	in response to determining the computing device is within the threshold distance, suspending an alarm of the electronic medication storage cabinet configured to indicate that the one or more drawers are open for a predetermined period of time ([0088] “if a Bluetooth connection between the wireless communication module 260 and the first external device 300a is lost while the fridge door is open, the processor arrangement 230 may determine that the user of the first external device 300a has moved out of range and has left the fridge door open, and will operate the wireless communication module 260 to transmit an alert to the first external device 300a”; based on the system sending an alert when it is determined the user has moved out of range when door is open, it would have been prima facie obvious to suspend an alarm when the user was in range and door is open).   
Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda/Pether/Sheng do not explicitly teach receiving an alert indicating one or more drawers are open, determining when the door is open, if the computing device is within a threshold distance, and when it is within the threshold distance, suspending an alert associated with the open drawer, but Keitzmann teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Garda/Pether/Sheng with the teachings of Keitzmann, to receive an alert when a drawer is open and suspend the alert when it is determined that the computing device is within a threshold distance of the cabinet, with the motivation of notifying a user when the door/drawer has been left open longer than expected/longer than a threshold time (Keitzmann [0093]).  

Claim(s) 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garda et. al. (US Publication 20130079924) in view of Pether et. al. (US Publication ), further in view of Sheng et. al. (US Patent 9344436B1), further in view of Thompson et. al. (US Patent 8402514B1). 

Regarding Claim 10, Garda/Pether/Sheng do not teach, but Thompson, which is directed to hierarchy-aware role-based access controls, does teach the following: 

	receiving a request for permission to enable a medication administration function of the one or more second medication administration functions not associated with the first predetermined area (Col 8, lines 54-61 “At block 601, the method 600 receives a request from a user to perform a particular operation on a resource. At block 611, the method 600 determines whether a cache exists for that user. At block 621, the cache is used to determine if the user is allowed to perform the requested operation on the resource. Based on the access check, then at block 641, permission is provided or denied to the user to access the resource”); and 
	providing, responsive to the request, for display at the computing device, a representation of the predetermined area associated with the medication administration function (Col 6 lines 29-30, “a table to map users and user groups to roles”).  
Garda/Pether/Sheng teach a system that determines if a computing device is within a first predetermined area of a medicine storage cabinet based on a location of the computing device, confirms a user is authorized to receive information pertaining to one or more medications associated with one or more patients, provides at a display, a graphical user interface for one or more first and second medication administration functions, and in response to determining the computing device is within the first predetermined area, enables the device to perform functions associated with that area and prevents the device to perform functions not associated with that area.  Garda/Pether/Sheng do not explicitly receiving a request to enable a function of a second predetermined area not associated with the first area and providing a representation of the area associated with the function.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Garda/Pether/Sheng with these teachings of Thompson, to request permission for an operation not normally associated with a role and to provide a representation of the mapping between users/user groups to roles (e.g., a mapping of areas with functions), with the motivation of restricting certain users/roles from accessing resources for security, privacy or other reasons (Thompson Col 1 lines 33-35). 


Conclusion
The following relevant art not cited is made of record: 
US Patent 10292906B1, which teaches dispensing medication when an authorized user is within close proximity of the dispensing device. 
US Publication 20160188840, which teaches dispensing of items, including mediations, through proximity detected devices with users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619